Citation Nr: 1500912	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-04 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus (SLE), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from June 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in February 2011.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

Subsequently, in July 2011, the Board remanded the Veteran's claim for additional development, which has been substantially completed.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999) (Substantial compliance with a remand order, not strict compliance, is required.).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDINGS OF FACT

1. The preponderance of the evidence weighs against finding that the USS Ranger (CVA-61) operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that he served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicides in service.

2. The preponderance of the evidence weighs against finding that SLE had its onset during the Veteran's active service, was compensably disabling within one year of his separation from active duty, or that there is otherwise a nexus between the currently diagnosed SLE and his active service.

CONCLUSION OF LAW

Systemic lupus erythematosus was not incurred in or aggravated by active service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Notice was provided to the Veteran in February 2009, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not identified any additional attainable evidence to support his claim.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Board acknowledges that the Veteran has not been provided a VA examination; however, it finds that VA does not have a duty to provide an examination in this case.  While there is evidence that the Veteran currently has SLE, he is not entitled to a presumption of herbicide exposure and there is no competent and credible evidence of actual herbicide exposure.  In addition, the evidence does not establish that the Veteran had the onset of symptoms during his active service or within one year of his discharge therefrom, nor does he so claim.  Also, there is no competent evidence indicating that the SLE may be related to service.  Thus, a VA examination is not required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

Diseases associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 2010).  A detailed list of soft-tissue sarcomas found to be related to herbicide exposure is set forth in Note 1 to 38 C.F.R. § 3.309(e).  In addition, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 2.  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

For presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97. 

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period). VAOPGCPREC 27-97.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a veteran must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii) .

The Veteran contends that, while serving aboard the USS Ranger off the shore of the Republic of Vietnam, he was exposed to Agent Orange, thereby causing his SLE.  He does not contend that he ever set foot on land in Vietnam.  Rather, his contention is that he was exposed to Agent Orange through use of contaminated water while aboard the USS Ranger.

Initially the Board notes that the medical evidence of record, along with the Veteran's testimony, establishes that he was diagnosed to have SLE in 2003.

The Board notes that the Veteran's service personnel records demonstrate that he was assigned to the USS Ranger (CVA-61), which is an aircraft carrier, from November 1965 to September 1968.  

The Board finds that the evidence fails to demonstrate that the Veteran either set foot on land or served on the waterways in Vietnam.  The Veteran testified at the February 2009 hearing that his ship was never docked in Vietnam but was stationed at Yankee Station off the coast of Vietnam.  In addition, he admitted that he had never set foot in Vietnam but stayed on his ship during his entire tour.  

The Board notes that the USS Ranger is not recognized as having operated primarily or exclusively on the inland ("brown water") waterways of Vietnam, nor is there any evidence establishing that it operated temporarily on the inland waterways or docked to the shore.  Furthermore, a memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC) dated in May 2009 indicates that, in the course of its research, it can provide no evidence to support that veterans were exposed to tactical herbicide agents while serving aboard Navy or Coast Guard ships during the Vietnam era.  

The Veteran has provided no evidence except his own testimony that the water he used for showering and drinking while aboard the USS Ranger off the coast of the Republic of Vietnam was contaminated by tactical herbicides such that he was exposed thereto.  The Board notes that the Veteran testified that his job onboard the USS Ranger was Disbursing Clerk and that his main task was handling payroll.  He has not indicated that he has any special expertise in the water purification system used on the USS Ranger.  Nor has he demonstrated having any special expertise with regard to the possibility of contamination by herbicides of the waters around Yankee Station where his ship was stationed.  Although the Veteran testified that he at times could sometimes see the coastline in the distance and lights at night, he did not indicate that his ship was ever in the near coastal waters of Vietnam, nor could it have been given that it is an aircraft carrier.  The Board finds that a determination as to whether the water the USS Ranger used contaminated by tactical herbicides requires specialized expertise, which the Veteran has not shown.  Consequently, the Board finds the Veteran's testimony as to the contamination by herbicides of the water supply aboard the USS Ranger to not be competent as he fails to demonstrate the special expertise needed to render such an opinion.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran is entitled to the presumption of exposure to herbicides in the Republic of Vietnam because it fails to show that he "served in Vietnam."  Furthermore, the preponderance of the evidence is against finding that the Veteran had actual exposure to herbicides while serving aboard the USS Ranger as there is no competent, credible and probative evidence demonstrating contamination of the water source by tactical herbicides.  

Moreover, even if the Board were to find that the Veteran was exposed to herbicides while serving aboard the USS Ranger off the coast of the Republic of Vietnam, SLE is not an enumerated disease that has been found to be related to exposure to herbicides.  Consequently, the Board finds that presumptive service connection under 38 C.F.R. § 3.307(a) and 3.309(e) is not warranted.  

Furthermore, the Veteran has not submitted any competent medical or lay evidence establishing a relationship between his SLE and the claimed exposure to herbicides in service.  The Veteran has only submitted only his lay testimony relating his SLE to his military service and his claimed exposure to herbicides therein.  He admitted at the February 2011 hearing that his physicians have not determined what caused his SLE.  The Board finds, however, that his testimony as to causation is not competent to establish a medical nexus between SLE and exposure to herbicides as the Veteran has not demonstrated having any medical expertise to render such an opinion.  38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Moreover, he has not submitted competent medical or lay evidence to establish that his SLE is otherwise related to his active service, nor has he made any such contention.   Consequently, direct service connection under 38 C.F.R. § 3.303 for the Veteran's SLE is also not warranted.

Finally, the Board notes that the evidence establishes the Veteran's SLE was diagnosed in 2003, approximately 35 years after his discharge from active service in September 1968.  Hence the evidence fails to demonstrate that his SLE was diagnosed within one year of the Veteran's separation from active service.  Nor is there evidence that the Veteran's symptoms from his SLE manifested to a compensable degree within one year of his discharge from active service. Consequently, the preponderance of the evidence is against finding that presumptive service connection for a chronic disease under 38 C.F.R. §§ 3.307 and 3.309(a) is warranted.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for SLE is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for SLE is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


